

117 HRES 619 IH: Recognizing the significance of National Historically Black Colleges and Universities (HBCU) Conference Week.
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 619IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Ms. Adams (for herself, Mr. Bishop of Georgia, Ms. Sewell, Mr. Johnson of Georgia, Mr. Thompson of Mississippi, Ms. Tlaib, Mr. Cooper, Ms. Wilson of Florida, Mr. Lawson of Florida, Mr. Luetkemeyer, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Ms. Strickland, Ms. Scanlon, Mr. Gohmert, Mr. Butterfield, Mr. Crist, Ms. Williams of Georgia, Mr. McEachin, and Ms. Ross) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the significance of National Historically Black Colleges and Universities (HBCU) Conference Week.Whereas the Department of Education recognizes September 6 through September 10, 2021, as National HBCU Conference Week;Whereas historically Black colleges and universities (HBCUs) were established in the United States of America beginning in the early nineteenth century and continued to be established throughout the nineteenth century to provide educational opportunities and valuable guidance to Black students;Whereas after the Civil War, HBCUs continued to provide education and valuable guidance to formerly enslaved students;Whereas slavery and segregation served as barriers to Black students’ successful enrollment in colleges and universities;Whereas notable Black Americans, such as Supreme Court Justice Thurgood Marshall and W.E.B. Du Bois, attended an HBCU;Whereas, on May 17, 1954, Brown v. Board of Education of Topeka established that racial segregation in public schools is unconstitutional;Whereas, on November 8, 1965, Congress officially defined a historically Black college or university (HBCU) as an institution of higher learning that was accredited and established before 1964, and whose principal mission was the education of African Americans;Whereas Congress calls for the issuance of a Presidential proclamation to mark National HBCU Conference Week; andWhereas HBCUs continue to remain integral to the United States of America academically, socially, and economically: Now, therefore, be itThat the House of Representatives— (1)recognizes National HBCU Conference Week; and(2)reaffirms its support for HBCUs and students attending HBCUs.